DETAILED ACTION
	Claims1-20 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/1/20 has been  considered by the examiner.

Drawings
The drawings were received on 7/1/20.  These drawings are acceptable.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: 
Claim 5 recites a first multiplexer and a third multiplexer with no recitation of a second multiplexer. This raises the question of whether there is a second multiplexer in claim 5. 
Claim 7 depends on claim 4 and recites a fourth , fifth, and sixth multiplexer without recitation of a first, second or third multiplexer. This raises the question of whether there is a first, second, or third multiplexer in claim 7. 
Claim 9 depends on claim 4 and recites a seventh, eighth, ninth, and tenth multiplexer without recitation of a first, second, third, fourth, fifth or sixth multiplexer. This raises the question of whether there is a first, second, third, fourth, fifth or sixth multiplexer in claim 9.
Claims 6 and 8 inherit the 35 U.S.C. 112 issues of the parent claims and are rejected for the same reasoning.
Claims 13-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As per claim 13, the phrase “a third testing circuit suitable coupled to a test output bump” is not clear. 
Claim 13  recites the limitation "the normal bumps" in Lines 6-7.  There is insufficient antecedent basis for this limitation in the claim.
Claims 14-16 inherit the 35 U.S.C. 112 issues of independent claim 13 by virtue of their dependency on claim 13, and as such are rejected for the same reasoning.


Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  The present invention pertains to testing the connectivity of micro-bumps in a semiconductor device.
	The claimed invention (claim 1 as representative of the independent claims) recites in part:
“…a plurality of first micro-bumps suitable for transferring normal signals; 
a plurality of second micro-bumps suitable for transferring test signals; and 
a test circuit including a plurality of scan cells respectively corresponding to the first and second micro-bumps, the test circuit suitable for: 
applying signals stored in the respective scan cells to the first and second micro-bumps; 
feeding back the applied signals from the first and second micro-bumps to the respective scan cells; and 
sequentially outputting the signals stored in the scan cells to a test output pad.”
The prior arts of record (US 2012/0272112 to Oh et al. as an example of such prior arts) teach a semiconductor device includes at least one or more through electrodes, at least one or more micro bumps, and a boundary scan test block for testing connectivity of the micro bumps by scanning data input to the micro bumps and outputting the scanned data.
However the prior arts fail to teach the claimed specifics of:
“…a test circuit including a plurality of scan cells respectively corresponding to the first and second micro-bumps, the test circuit suitable for: 
applying signals stored in the respective scan cells to the first and second micro-bumps; 
feeding back the applied signals from the first and second micro-bumps to the respective scan cells; and 
sequentially outputting the signals stored in the scan cells to a test output pad.”
As such, modification of the prior arts of record can only be motivated by hindsight reasoning, or by changing the intended use and function of the prior arts. Therefore, it is not clear that one of ordinary skill in the art at the time of the invention would have made the necessary modifications to the prior arts of record to encompass the limitations set forth in the present claims. Moreover, none of the prior arts of record, taken either alone or in combination, anticipate or render obvious the combined specifics of the claimed invention. Hence, claims 1-4, 10-12 and 17-20 will be allowed over the prior arts of record once the remaining claims have been deemed allowable.

	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20120126840 to Lee et al. teach circuits that may be formed on an active surface of a semiconductor substrate. Spaced micro bumps and two columns of spaced test pads may be disposed in a cross shape in the center portion of the substrate to connect and test chips of differing sizes.
US 20180308826  to Kawaminami teach employing the Face to Face structure, the through electrodes that make additional capacities or the like to occur in the connection path are not needed when the first semiconductor die 1 and the second semiconductor die 2 are connected by the micro bumps.
Jun et al. "High-Bandwidth Memory (HBM) Test Challenges and Solutions," teach aspects of scan testing in high bandwidth memories using micro-bumps.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA H BRITT whose telephone number is (571)272-3815. The examiner can normally be reached Monday - Thursday 8-5.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CYNTHIA H. BRITT
Primary Examiner
Art Unit 2111



/CYNTHIA BRITT/Primary Examiner, Art Unit 2111